Information contained in this prospectus supplement and the attached prospectus is not complete and may be changed. This prospectus supplement and attached prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(3) Registration No. 333-158741 Subject to completion, dated November 3, 2009 PROSPECTUS SUPPLEMENT (To Prospectus dated November 3, 2009) USAA AUTO OWNER TRUST 2009-2 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer Before you purchase any of these notes, be sure you read this prospectus supplement and the attached prospectus, especially the risk factors beginning on page S-12 of this prospectus supplement and beginning on page 5 of the attached prospectus. A note is not a deposit and neither the notes nor the underlying motor vehicle loans are insured or guaranteed by the FDIC or any other governmental authority. The notes will represent obligations of the issuing entity only and will not represent obligations of USAA Acceptance, LLC, USAA Federal Savings Bank or any of their respective affiliates. No one may use this prospectus supplement to offer and sell these notes unless it is accompanied by the attached prospectus. The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2009-2 asset-backed notes: Class A-1 Notes Class A-2Notes Class A-3Notes Class A-4Notes Class B Notes Principal Amount $224,000,000 $195,000,000 $385,000,000 $176,000,000 $20,000,000 Per Annum Interest Rate % Final Scheduled Payment Date Nov. 15, 2010 Mar. 15, 2012 Feb. 18, 2014 Jul. 15, 2015 May 16, 2016 Initial Public Offering Price % Underwriting Discount N/A % % % N/A Proceeds to Depositor % (1) The ClassA-1 Notes and the ClassB Notes are not being offered for sale by this prospectus supplement or the prospectus but will be entitled to certain amounts as described herein. (2) Before deducting expenses payable by the depositor estimated to be $ . The total initial public offering price is $ , the total underwriting discount is $ and the total proceeds to the depositor is $ . The issuing entity will pay interest and principal on the notes on the 15th day of each month (or, if the 15th day is not a business day, the next business day). The first payment date will be December 15, 2009. The issuing entity will generally pay principal sequentially to the earliest maturing class of notes then outstanding until paid in full. The ClassB Notes are subordinated to the ClassA Notes to the extent described in this prospectus supplement. That subordination is intended to provide credit enhancement to the ClassA Notes. The issuing entity will have a reserve account in an initial amount equal to at least $5,000,000.00 that will provide credit enhancement for the notes to the extent described in this prospectus supplement. The notes are payable solely from the assets of the issuing entity, which consist primarily of retail motor vehicle installment loans that are secured by new and used automobiles and light-duty trucks, and funds on deposit in the reserve account. The issuing entity will also issue a certificate representing an equity interest in the issuing entity, which is not being offered hereby. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus supplement or the attached prospectus. Any representation to the contrary is a criminal offense. Joint Global Coordinators of the Class A Notes Offered Hereunder Barclays CapitalCredit Suisse Co-Managers of the Class A Notes Offered Hereunder BNP PARIBAS RBS The Williams Capital Group, L.P. Wells Fargo Securities The date of this prospectus supplement is November , 2009 TABLE OF CONTENTS READING THESE DOCUMENTS S-1 SUMMARY OF TERMS OF THE NOTES S-5 RISK FACTORS S-12 THE ISSUING ENTITY S-20 Limited Purpose and Limited Assets S-20 Capitalization of the Issuing Entity S-21 The Owner Trustee S-21 Indenture Trustee S-22 ORIGINATOR, SPONSOR, SELLER AND SERVICER S-22 THE DEPOSITOR S-23 THE RECEIVABLES POOL S-23 Criteria Applicable to Selection of Receivables S-24 The Banks Delinquency, Loan Loss and Recovery Information S-28 STATIC POOL DATA S-29 HOW YOU CAN COMPUTE YOUR PORTION OF THE AMOUNT OUTSTANDING ON THE NOTES S-39 Notes S-39 MATURITY AND PREPAYMENT CONSIDERATIONS S-39 Weighted Average Lives of the Notes S-40 DESCRIPTION OF THE NOTES S-46 Payments of Interest S-46 Payments of Principal S-46 Optional Prepayment S-47 Provisions of the Indenture S-48 Modification of Indenture S-51 DESCRIPTION OF THE CERTIFICATES S-53 APPLICATION OF AVAILABLE FUNDS S-53 Sources of Funds for Distributions S-53 Fees and Expenses of the Issuing Entity S-53 Priority of Distributions S-54 Subordination of Class B Notes S-55 DESCRIPTION OF THE SALE AND SERVICING AGREEMENT S-55 Accounts S-55 Advances S-55 Servicing Compensation and Expenses S-56 Servicer Replacement Events S-56 Removal or Replacement of Servicer S-57 Waiver of Past Servicer Replacement Events S-57 Deposits to the Collection Account S-57 Reserve Account S-58 Credit Enhancement S-59 Permitted Investments S-59 Amendment S-59 USE OF PROCEEDS S-60 AFFILIATION AND CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS S-60 LEGAL PROCEEDINGS S-60 CERTAIN FEDERAL INCOME TAX CONSEQUENCES S-60 The Offered Notes S-60 CERTAIN STATE TAX CONSEQUENCES S-61 ERISA CONSIDERATIONS S-61 General S-61 The Offered Notes S-62 UNDERWRITING S-63 European Economic Area S-63 United Kingdom S-64 General S-65 LEGAL OPINIONS S-66 GLOSSARY OF TERMS S-67 INDEX OF PRINCIPAL TERMS I-1 i R EADING THESE DOCUMENTS We provide information on the notes in two documents that offer varying levels of detail: 1. Prospectusprovides general information, some of which may not apply to the notes. 2. Prospectus Supplementprovides a summary of the specific terms of the notes. We suggest you read this prospectus supplement and the attached prospectus in their entirety. The prospectus supplement pages begin with S. Whenever information in this prospectus supplement is more specific than the information in the accompanying prospectus, you should rely on the information in this prospectus supplement with respect to the notes. We include cross-references to sections in these documents where you can find further related discussions. Refer to the table of contents on page i in this document and on page i in the attached prospectus to locate the referenced sections. The
